Citation Nr: 0004615	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for fainting episodes.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1973 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
service connection for fainting episodes.  The Board remanded 
this claim in November 1998, and following completion of the 
requested development, the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Syncopal episodes, recently diagnosed as complex partial 
seizures without secondary generalization, were first 
manifested in service.


CONCLUSION OF LAW

Complex partial seizures without secondary generalization 
were incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends, in essence, that his syncopal 
episodes were first manifested, or incurred, during active 
service.  On his induction examination, dated in June 1973, 
he denied complaint of "dizziness or fainting spells" and, 
in pertinent part, he was given a "normal" clinical 
evaluation.  He first experienced a fainting spell in 
November 1973.  At that time, the diagnosis was of fainting 
of questionable etiology, although a probable early viral 
syndrome was suspected.  In November 1974, he presented with 
complaint of intermittent dizzy spells and syncopal episodes.  
He also reported a history of dizziness since the 4th grade.  
No formal diagnosis was offered.

Post- service, the appellant was first treated for a syncopal 
episode by VA in 1989.  Private medical providers also 
treated him for syncopal episodes of unknown etiology in 1996 
and 1998.  At those times, possible underlying factors of 
heat exhaustion, urinary tract infection and/or febrile 
illness had been noted.

In 1998, the appellant underwent an extensive neurological 
evaluation by Arturo J. Otero, M.D.  The examination report 
noted that a magnetic resonance angiography (MRA) of cranium 
revealed three tiny scattered abnormalities in the white 
matter of uncertain etiology, but the remainder of 
examination was otherwise unremarkable.  Dr. Otero was unable 
to determine an etiological basis for the syncopal episodes, 
but he noted that they seemed to resemble some form of 
dysautonomic event.  It did not appear that they were 
associated with any type of paroxysmal neurological event.  
Impression was of atypical episodes of paroxysmal loss of 
consciousness heralded by nausea, flushing sensation and 
dizziness.  At that time, the appellant was given a 
prescription of carbamazepine.

In May and August 1999, the appellant was afforded VA 
epilepsy and narcolepsy examinations with benefit of review 
of his claims folder.  At that time, he reported the 
cessation of syncopal episodes following his treatment with 
anti- convulsants.  Upon reviewing the record, the examiner 
commented that the etiology of the episodes of loss of 
consciousness was unclear and, thus, an organic disorder 
could not be identified.  However, it was noted that, based 
upon his response to anti- convulsants, the syncopal episodes 
might by a manifestation of complex partial seizures without 
secondary generalization.  If so, the examiner was of the 
opinion that such disorder did manifest itself during active 
service.  Nonetheless, there was no electrophysiological 
evidence to confirm such a disorder.

In this case, the appellant's induction examination does not 
contain any findings relative to a pre- existing condition of 
syncopal episodes.  As such, he is presumed to have entered 
service in sound condition.  38 C.F.R. § 3.304(b) (1999).  In 
order to rebut the presumption of soundness, there must be 
clear and unmistakable (obvious or manifest) evidence that 
such disability existed prior to service.  Id.  His service 
medical records do note his report of dizziness since the 4th 
grade, but such a report, in and of itself, is insufficient 
to overcome the presumption of soundness.  See Miller v. 
West, 11 Vet.App. 345, 348 (1998)(determination of the 
existence of a pre- existing condition must be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion).  There is no medical evidence of record to 
support a finding that syncopal episodes existed prior to 
service and, therefore, the Board must conclude that a 
syncopal disorder did not pre- exist service.

By his statements of record, the appellant has alleged to 
continuity of symptomatology following service.  See Savage 
v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) 
(1999).  Although medical examinations have failed to 
identify an underlying organic disorder for the appellant's 
syncopal episodes, he nonetheless holds current diagnoses of 
atypical episodes of paroxysmal loss of consciousness and 
complex partial seizures without secondary generalization.  
In August 1999, a VA examiner opined that the appellant's 
current complex partial seizures without secondary 
generalization were first manifested during service.  This 
opinion is unrebutted by any medical evidence of record.  See 
Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an appellant is 
entitled to service connection where he submits supportable 
medical opinion of an etiological relationship that is 
unrebutted by other medical opinion of record).  Accordingly, 
the Board concludes that service connection for complex 
partial seizures without secondary generalization is 
warranted.


ORDER

Service connection for complex partial seizures without 
secondary generalization is granted.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

